DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement submitted on 08/10/2020 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The limitations, under its broadest reasonable interpretation, covers mental processes (concepts perfomed in the human mind, including an observation evaluation, judgment, opinion).  
In claim 1, the limitations: 
“obtaining a capture image” is an insignificant pre-solution activity; 
“determining a type of an object included in the captured image” is a mental process since this can be performed in the human mind
“notifying an item indicating target processing corresponding to the object included in the captured image, among a plurality of analysis processing” is a mental process since this can be performed in the human mind such as an observation, evaluation, judgement or opinion
“notifying a result obtained by applying the target processing to the captured image”  is a mental process since this can be performed in the human mind such as an observation, evaluation, judgement or opinion
“receiving a user instruction for adding the processing corresponding to the item to a processing procedure for controlling the apparatus” is a mental process since this can be performed in the human mind such as an evaluation
The additional generic computer elements (“electronic device”, “apparatus” and “processor”) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on an electronic device.  The recitation of generic computer components in a claim does not preclude that claim from reciting an abstract idea.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind.  This judicial exception is not integrated into a practical application since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
According, independent claim 1 is not patent eligible.  
Independent claims 10 and 19 are rejected for similar reasons and therefore not patent eligible.
Claims 2-4 and 11-13 recites generic computer components (“displaying the item and the result on a display”).  The additional elements when considered separately and in combination, do not add significantly more to the exception.  This judicial exception is not integrated into a practical application since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   Therefore, claims 2-4 and 11-13 are not patent eligible.

The additional elements in claims 5-6 and 14-15, when considered separately and in combination, do not add significantly more to the except.  The step of “comprising a storage unit configured to store correlation information” is an insignificant pre-solution activity.  This judicial exception is not integrated into a practical application since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   Therefore, claims 5-6 and 14-15 are not patent eligible. 

The additional elements in claims 7 and 16, when considered separately and in combination, do not add significantly more to the except.  The steps of measuring and analyzing are mental processes since these can be performed by a human with pen and paper.  This judicial exception is not integrated into a practical application since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   Therefore, claims 7 and 16 are not patent eligible. 

The additional elements in claims 8 and 17, when considered separately and in combination, do not add significantly more to the except.  The step of moving an object can be done by a human.  This judicial exception is not integrated into a practical application since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   Therefore, claims 8 and 17 are not patent eligible. 

The additional elements in claims 9 and 18, when considered separately and in combination, do not add significantly more to the except.  The steps of identifying and notifying are mental processes since these can be performed by a human with pen and paper.  This judicial exception is not integrated into a practical application since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   Therefore, claims 9 and 18 are not patent eligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsuura (US 10,882,189 B2).

Consider claims 1, 10 and 19, Matsuura discloses an electronic device for setting a processing procedure for controlling an apparatus, the electronic device comprising: 
[claim 19: A non-transitory computer-readable storage medium storing a program for causing a computer to execute a method for setting a processing procedure for controlling an apparatus:   (col. 12, lines 10-12)]
at least one processor configured to cause the electronic device to perform operations of: (col. 13, lines 28-35)
obtaining a captured image;  (col. 6, lines 23-35; the imaging unit images the workpiece)
determining a type of an object included in the captured image; (figure 26; tool detection)
notifying an item indicating target processing corresponding to the object included in the captured image, among a plurality of analysis processing; (one example can be fig. 8, steps S115-118; create first image processing sequence, instruction to hold workpiece, set second point, movement instruction to position workpiece on fixed camera)
notifying a result obtained by applying the target processing to the captured image; and (col . 17, lines 50-67; Next, the computer 11 issues instructions with respect to the robot control device 12 and the image processing device 13 to perform the tool setting (FIG. 8: step S121). Here, the tool setting is to obtain an offset between an axis coordinate such as the tip end axis and the like of the robot and a coordinate of a predetermined portion of the tool (relationship of position posture), and means to include various settings (including display processing) in the tool setting, run of tool setting processing, and reflection of a tool setting result. Accordingly, it is possible to know a robot coordinate of the predetermined portion of the tool.)
receiving a user instruction for adding the processing corresponding to the item to a processing procedure for controlling the apparatus.  (col. 56; lines 3-11; When the addition of the image processing object to the image processing sequence is finished, the image processing sequence editing unit 1115 performs an order to output the display of the added image processing object (step S620), the display control unit 114 displays the added image processing object in the tree of the image processing sequence displayed in the browsing unit 63 and in the flowchart displayed in the flowchart display unit 62, respectively.)

Consider claims 2 and 11, Matsuura discloses the claimed invention wherein the at least one processor is configured to cause the electronic device to perform further operation of displaying the item and the result on a display.  (col. 12, lines 13-29; the display control unit sequentially displays a plurality of guide screens relating to the image processing sequence on the display device in an interactive manner with the user.)

Consider claims 3 and 12, Matsuura discloses the claimed invention wherein the at least one processor is configured to cause the electronic device to perform further operation of displaying a plurality of items indicating a plurality of target processing items corresponding to the type of the object included in the captured image, and a plurality of results obtained by applying each of the plurality of target processing items to the captured image, on a display. (col. 12, lines 13-29; the display control unit sequentially displays a plurality of guide screens relating to the image processing sequence on the display device in an interactive manner with the user. The display control unit sequentially displays a plurality of calibration creation screens relating to the calibration, a plurality of tool setting screens relating to the tool setting, and a plurality of local setting screens relating to the setting of a local coordinate system on the display device in an interactive manner with the user, respectively.)

Consider claims 4 and 13, Matsuura discloses the claimed invention wherein the at least one processor is configured to cause the electronic device to perform further operation of displaying, in each of a plurality of regions included in a display region of the display, a corresponding item among the plurality of items and a corresponding result. (col. 12, lines 13-29; the display control unit sequentially displays a plurality of guide screens relating to the image processing sequence on the display device in an interactive manner with the user. The display control unit sequentially displays a plurality of calibration creation screens relating to the calibration, a plurality of tool setting screens relating to the tool setting, and a plurality of local setting screens relating to the setting of a local coordinate system on the display device in an interactive manner with the user, respectively.)

Consider claims 5 and 14, Matsuura discloses the claimed invention wherein a storage unit configured to store correlation information indicating correspondence between a type of an object and processing into a storage medium, wherein the target processing corresponding to the type of the object included in the captured image is identified based on the correlation information. (see figures 46, 47, 50 “6542”: correlation; fig. 52, 6521: detect part using pixel correlation model)

Consider claims 6 and 15, Matsuura discloses the claimed invention wherein the correlation information further includes information indicating priority of the target processing corresponding to the type of the object.  (figure 8; first/second/third image processing sequence)

Consider claims 7 and 16, Matsuura discloses the claimed invention wherein each of the plurality of analysis processing includes at least one of image processing for measuring a position of the object included in the captured image (col. 21, lines 31-32; detects a center position of the workpiece), image processing for measuring a size of the object (col. 22; lines -17; measure a distance between points A and B of the workpiece), and image processing for analyzing information indicated in the object.  (col. 22, lines 20-29; for example, the robot control device counts up and determines whether the number of workpieces reaches the predetermined number

Consider claims 8 and 17, Matsuura discloses the claimed invention wherein the apparatus is an industrial apparatus configured to move the object included in the captured image.  (Matsuura disclose many instances of “movement instructions”, for example, col. 19, lines 29-40; When receiving such movement instruction, the robot control device causes the robot to release the workpiece”)

Consider claims 9 and 18, Matsuura discloses the claimed invention wherein the at least one processor is configured to cause the electronic device to perform further operations of: identifying target processing for each of a plurality of objects in a case where the plurality of objects is included in the captured image; (col . 17, lines 50-67) and notifying an item indicating the target processing and a result of applying the target processing to a corresponding object. (figure 8; col . 17, lines 50-67; for example, tool setting processing)

Relevant Prior Art Directed to State of Art
Cho (US 2020/0167886 A1) is relevant prior art not applied in the rejection(s) above.  Cho discloses controlling an operation of the robot using a teaching point.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665